The Chancellor :
The bill in this case was filed by A. P. Yourie, guardian of James O. Fussell, a lunatic, under appointment of the county court after inquisition, to set aside certain sales, purchases and conveyances of realty made by the lunatic previous to the inquisition, upon the ground that he was, at the time of said transactions, of unsound mind. After the case had been tried and submitted to me, a petition was presented by R. H. Cartwright, one of the parties defendant to the suit, and also by the wife and children of the supposed lunatic by a next friend, stating that the said James O. Fussell is not of sane mind, and asking that the fact be inquired into in the mode prescribed by law. This petition is sworn to, and being presented by responsible parties, entitles the applicant to have the fact determined, so that if the allegation upon which it is based should be found to be true, the said James 0. Fussell may be heard in the litigation in question. I think the said Fussell might, if of sound minds intervene by original bill in the cause, and take charge of the litigation, if the fact of his sanity were not disputed; if it were disputed, the point could only be settled by the verdict of a jury summoned for the purpose. I am satisfied that any of the parties to the suit, and materially interested in it, have the right, subject to the penalty of paying the costs of the inquisition, to have the question of the present sanity of Fussell tested according to law.
A decree will be drawn up upon this petition, directing the clerk and master to issue a writ of inquisition to the sheriff to summon a jury of twelve freeholders, to meet at a day and place to be designated by him, to inquire and ascertain by their verdict whether the said James O. Fussell is now an idiot, lunatic, or person of unsound mind. The clerk and master will give the said Fussell notice of the time and place of holding the inquest, and may, if necessary, compel his attendance by warrant of attachment of his person. The clerk and master will execute the writ of inquisition in other respects as required by law. He will give the complainant Covington notice of the time and place of the inquest. He *277will report bis action to tbe next term, and until tbis order is acted upon, the. principle cause will continue to be beld under advisement.
Note. — Upon this inquisition, the supposed lunatic was found to he of sound mind, having recovered his reason, and the litigation was settled by compromise.